Citation Nr: 1124083	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-38 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to December 1947, from August 1950 to December 1951, and from March 1976 to May 1993.  He died in October 2007; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied the appellant's claim for service connection for the cause of the Veteran's death.  

The appellant testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the appellant's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the claims file reflects that the Veteran's treating private physician submitted letters in November 2008, January 2009, and November 2009 concerning his diagnosis and treatment of the Veteran in the time immediately preceding his death.  However, aside from a single pathology report dated in September 2007, no records of the Veteran's final illness are of record.  It does not appear that the RO sought any treatment records from the identified private physician; nor are any records present in the file from any such treatment the Veteran may have received.  Therefore, as the identified private medical records may have a bearing on the appellant's claim, on remand the AOJ must attempt to obtain examination or treatment records from the Veteran's private physician, as well as from any other private or VA treatment provider identified by the appellant, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that was incurred in or aggravated by active service, or that was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

According to his death certificate, the Veteran died in October 2007.  The death certificate lists acute pancreatitis as the immediate cause of death, with bladder cancer and radical cystoprostectomy identified as contributory causes.  However, the Veteran's treating physician submitted statements in January 2009 and November 2009 stating that the Veteran in fact died from bladder cancer and was never diagnosed with or treated for pancreatitis during his lifetime, including at the time of his death.  At the time of his death, the Veteran was service connected for coronary artery disease, rated as 30 percent disabling; degenerative arthritis of the right knee, rated as 10 percent disabling; degenerative arthritis of the left knee, rated as 10 percent disabling; degenerative arthritis of the thoracolumbar spine with muscular low back pain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; benign prostatic hypertrophy, rated as noncompensably disabling; hearing loss of the right ear, rated as noncompensably disabling; external hemorrhoids, rated as noncompensably disabling; and actinic keratoses of the arms, hands, and left side of face with residual scars from excision of squamous cell carcinoma from the forehead, right lower lip, left upper arm, and elbow, rated as noncompensably disabling.  

The appellant contends that service connection for the cause of the Veteran's death should be granted because he was exposed to asbestos as well as a host of other chemicals while working as a lithographer on board United States Navy ships during his active duty.  She has testified that she believes the in-service exposure to asbestos and other chemicals led to the bladder cancer that caused his death.  A review of the Veteran's service treatment records reveals that he was noted to have been exposed to asbestos as well as chemicals such as acetic acid, sodium hydroxide, sodium thiosulfate, phosphoric acid, and hydroquinone as part of his work as a lithographer.  Although the Veteran's private treatment records have not been associated with the claims file, statements from his treating private physician document that he was treated for bladder cancer and underwent four surgeries, including radical cystoprostectomy, to address the disease prior to his death in October 2007.  A pathology report dated in September 2007 indicates that the Veteran was diagnosed with invasive transitional cell carcinoma of the bladder and prostate.  As noted above, although the Veteran's death certificate reflects an immediate cause of death of acute pancreatitis, with bladder cancer and radical cystoprostectomy identified as contributory causes, the Veteran's private physician has stated that the Veteran was not diagnosed with pancreatitis and that his death was in fact brought about by bladder cancer.  

Finally, received in May 2011 was a letter from A. J. Conrad, M.D., in which Dr. Conrad indicates that the Veteran's "underlying coronary artery disease was likely a contributing factor in his death in 2007."  Although it appears that Dr. Conrad was the physician who signed the death certificate, it does not appear that he has amended the Veteran's death certificate to reflect the opinion he provided in May 2011.  Moreover, records from Dr. Conrad that would show his familiarity with the Veteran and his terminal illness have not yet been obtained.  

In the context of a claim for service connection for the cause of a Veteran's death, VA is required to obtain a medical opinion as to the relationship between the Veteran's death and service unless no reasonable possibility exists that such an opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Further, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In this case, VA obtained a medical opinion in December 2009.  That VA examiner based his opinion entirely on a conclusion that the Veteran's particular type of bladder cancer was not likely due to asbestos exposure.  However, the Veteran's widow and his treating physician, as well as a service buddy who submitted a statement to VA in April 2008, have all noted that he was exposed not just to asbestos but to many other chemicals while working as a lithographer during service.  His treating physician specifically noted in the November 2008 statement that "these exposures may have played a significant risk factor" in the Veteran's development of bladder cancer.  The VA examiner, however, did not address the Veteran's exposure to chemicals other than asbestos.  To the extent that the conclusions reached by the December 2009 VA examiner fail to consider a possible etiological link between the Veteran's exposure to chemicals other than asbestos and his bladder cancer, the Board finds that the opinion is inadequate, and further development is required.  In this regard, the Board notes that any medical opinion must be based on sufficient facts and data.  See 38 C.F.R. § 4.2 (2010) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (establishing that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

The Board thus finds that a supplemental VA medical opinion must be obtained in order to properly assess the appellant's cause of death claim.  The opinion must address the etiology of the Veteran's bladder cancer as well as whether his death was related in any way to his active military service.  In particular, the opinion must specifically discuss the Veteran's in-service exposure not only to asbestos but also to the other chemicals identified in the claims file in the context of any negative opinion.  The examiner must further address in particular the positive opinions submitted by the Veteran's private physician in the context of any negative opinion.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification (in particular, correspondence specifically addressing the VCAA notice and duty-to-assist provisions) and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the appellant provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claim on appeal.

2.  The AOJ must request treatment records from the Veteran's private treatment provider who submitted letters in 2008 and 2009 pertaining to his treatment of the Veteran, and from the physician who provided the May 6, 2011 letter, as well as any other private or VA treatment providers identified by the appellant.  Also, the AOJ should seek information regarding any possible amendment Dr. Conrad may have made to the Veteran's death certificate.  The procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records must be followed.  All records and/or responses received must be associated with the claims file.  The AOJ must seek to obtain a release from the appellant as necessary.  

3.  After securing any additional records, the claims file must be forwarded to a VA physician for a medical opinion.  The physician should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the principal or a contributory cause of the Veteran's death began during his military service or otherwise developed as a result of disease or injury coincident with military service.  The physician must specifically discuss the Veteran's exposure to both asbestos and the other chemicals to which he was exposed during service in the context of any negative opinion.  Also, the physician should, following review of all the records relating to the Veteran's service-connected coronary artery disease, provide an opinion as to the medical probabilities that the coronary artery disease contributed substantially or materially toward the Veteran's demise-whether it combined to cause death or aided or lent assistance to the production of death.  The physician must provide the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, and must further specifically discuss the positive opinions submitted by the Veteran's treating private physician and the May 2011 letter from Dr. Conrad.

4.  After the requested opinion report has been completed, the report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the physician.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

